I concur in the foregoing able opinion, except as to the last few paragraphs and the order made. Section 5444, C. G. L., under which the State sued out the writ of error above referred to, provide that "no such writ of error shall operate as a supersedeas in any criminal case to an order or judgment discharging *Page 228 
persons from custody. I think the conclusion here reached and the order made amounts to the granting of a supersedeas, and conflicts with the language as well as the policy of the statute referred to.